                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DENISE A. DREIFUERST,

                   Plaintiff,
      v.                                                  Case No. 18-cv-434-pp

PRESIDENT WILLIAM J. CLINTON, et al.,

                   Defendants.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
   WITHOUT PREPAYMENT OF THE FILING FEE (DKT. NO. 2), DENYING
 PLAINTIFF’S MOTION TO APPOINT COUNSEL (DKT. NO. 4), DENYING AS
     MOOT PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO FILE
       MAGISTRATE JUDGE CONSENT FORM (DKT. NO. 4), DENYING
   PLAINTIFF’S PETITIONS AND REQUESTS (DKT. NO. 6, 7, 11, 17, 24),
 DENYING ANY PROPOSED AMENDMENTS (DKT. NO. 9, 10, 12-14, 23, 25)
                   AND DISMISSING CASE AS FRIVOLOUS
______________________________________________________________________________

      In 2018, the plaintiff, representing herself, filed two lawsuits in this

court, suing a total of ninety-two defendants. The court dismissed the first

complaint as frivolous. Dreifuerst v. Obama, et al., Case No. 18-cv-428 (E.D.

Wis.). This case suffers from the same defects.

       The plaintiff filed this complaint on March 19, 2018, suing President

William J. Clinton along with fifty-two other defendants. Dkt. No. 1. She also

filed a motion asking for leave to proceed without prepaying the filing fee. Dkt.

No. 2. The next day—March 20, 2018—the plaintiff filed an “amendment.” Dkt.

No. 3. The day after that, she filed a motion asking the court to appoint counsel

and asking for an extension of time to file the magistrate judge consent form.

Dkt. No. 4. (She filed the consent form on April 5, 2018. Dkt. No. 5.) The

                                         1
plaintiff since has filed multiple requests, petitions, proposed amendments,

and letters (many of them the same documents she filed in Case No. 18-cv-

428).

        Although the court finds that the plaintiff does not have enough money

to pay the filing fee, it will not allow her to proceed with this case. The court

dismisses the case as frivolous, denies the plaintiff’s motion for appointment of

counsel, denies as moot her request for extension of time to file a magistrate

consent form, denies her various requests and petitions and denies all requests

for further amendments.

I.      Motion to Proceed Without Paying the Filing Fee

        The court may allow a litigant to proceed without prepayment of the filing

fees if two conditions are met: (1) the litigant is unable to pay the filing fee; and

(2) the case is not frivolous nor malicious, does not fail to state a claim on

which relief may be granted, and does not seek monetary relief against a

defendant that is immune from such relief. 28 U.S.C. §§1915(a) and (e)(2).

        The court finds that the plaintiff does not have sufficient income to pay

the filing fee. The plaintiff is single and unemployed. Dkt. No. 2 at 1. She

receives $827 each month in Social Security benefits plus $56.76 from a

pension, totaling $883.76 per month. Id. at 2. The plaintiff has $670 in a bank

account but does not own a vehicle or any other property of value. Id. The

plaintiff says that her expenses include $50.04 per month for her cell phone

bill and the cost of food; she does not explain how much she spends on food.




                                          2
Id. at 2-3. She says she has no other expenses because of “kickbacks to

Clinton/Obama.” Id. at 3.

      While the plaintiff did not provide the court with enough information to

determine how much disposable income she has each month, the court

concludes from her limited and fixed income, and the fact that she has no

assets, that the plaintiff cannot afford to pay the $350 filing fee and the $50

administrative fee.

II.   Screening of the Plaintiff’s Complaint

      Even when a court concludes that a plaintiff does not have enough

money to pay the filing fee, §1915(e)(2)(B) requires a court to dismiss an

unrepresented plaintiff’s case at any time if the court determines that it “(i) is

frivolous or malicious; (ii) fails to state a claim upon which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from

such relief.” District courts “screen” complaints filed by unrepresented

plaintiffs to decide whether they fall into any of these categories.

      The federal notice pleading system requires a “short and plain statement

of the claim showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). A

plaintiff need not plead specific facts, and her statement need only “give the

defendant fair notice of what the ... claim is and the grounds upon which it

rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)). Even so, a complaint that offers “labels and

conclusions” or “formulaic recitation of the elements of a cause of action will

not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

                                           3
at 555). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

complaint allegations must rise above a speculative level. Twombly, 550 U.S.

at 555 (citation omitted).

      The court may dismiss a claim as legally frivolous when it lacks an

arguable basis either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31

(1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989). At the screening stage,

the court must accept the complaint's factual allegations as true and draw all

reasonable inferences in favor of the plaintiff, the court can “pierce the veil of

the complaint’s factual allegations” and need not “accept without question the

truth of the plaintiff's allegations.” Denton, 504 U.S. at 32. For example, the

Supreme Court has explained that a court may dismiss a claim as frivolous if it

is “clearly baseless,” “fanciful,” “fantastic,” “delusional,” “irrational,” “wholly

incredible,” or “based on an indisputably meritless legal theory.” Id. at 32-33.

      A.     Facts Alleged in the Complaint

      The plaintiff’s complaint is filed on the five-page form the Eastern District

of Wisconsin provides to non-prisoners who are filing without lawyers. The

plaintiff’s statement of claim reads as follows:

      President Clinton abused his presidential powers and committed
      federal crimes to receive kickbacks from those he (Clinton) served.
      It was not the American people. He (Clinton) used the military,
      intelligence, police and other governmental federal agents
      (agencies) as well as influential democrats to build up the
      democrats, as well as his cronies, power base by extortion,
      [research done by me . . . as included in this claim] bombings,
      assassinations, [Kohler threat; OK City bombing; Removal of
                                           4
       Tecumseh Products from WI; New York Twin Towers threat;
       Pentagon threat; Princess Diana threat], organized acts of crime
       that was played out by the defendants that I am including. I will
       list each defendant and want them listed as coming under the
       jurisdiction of the Federal U.S. District Court vs. Denise A.
       Dreifuerst. These individuals, agents, educational institutions,
       military could have used means at their disposal to stop this
       organized crime spree. They didn’t.
       1994-1995 I had to get protection for Kennedy’s, Kings, Hoffa, and
       others as this act of aggression was a repeat of the 1963-64 killing
       spree. [Back then they said it was Russia, CIA, Malcolm X, King,
       Hoffa, LBJ and others.] The killing spree was for patent material,
       start up corporations, building up of the democrat base via these
       corporations, educational institutions, etc. These educational
       institutions should loose [sic] their license and federal monies.
       This is a pattern done by the democrats for political, financial,
       control; as well as eliminating their democratic colleagues who may
       differ in opinion. Blood was shed. Families lost members that were
       dear to them. These bombing and assassinations were used to
       cover up the true nature of control, power and financial gains,
       business start-ups by the democrats. Meanwhile, each agency
       (federal) was left to deal with the tragedy that they experienced.
       This included the FBI, Military, England, etc. This belongs in the
       Federal Court System. I want to press charges and prosecute each
       actor involved in this organized crime spree.

Dkt. No. 1 at 3. The plaintiff marked the box indicating that she is suing under

28 U.S.C. §1331 and is suing each defendant individually, “but acting together

as a unit of extortion.” Id. at 4.

       For relief, the plaintiff asks:

       that charges be brought for corruption of Federal Laws. I am
       showing a pattern of organized, synchronized crime. I will address
       relief wanted at a later date as I have to absorb and process the
       malicious acts taken against me and my family as well as other
       individuals and their familys. I can’t process this all at once. I ask
       for the courts understanding in this issue as well as I am
       representing myself as I don’t want anyone else killed.

Id. at 4.


                                         5
      The plaintiff appears to allege that events dating back to 1963 can be

linked to President Clinton and the democrats. The complaint itself contains no

specific dates, only spans of years, and it does not identify any of the malicious

acts taken against the plaintiff, but she attached sixty-seven handwritten pages

of allegations describing an assortment of actions by over fifty-two people. Dkt.

No. 1-1. She organizes the allegations by defendant. At the top of each new set

of allegations, the plaintiff identifies the defendant and his or her address, then

lists for each the actions of that defendant. The defendants range from

President Clinton to nuns to the Encyclopedia Britannica to law enforcement

agencies to Air Force bases to doctors to churches to universities to retail

stores to the NAACP to charities to libraries to legislators to federal agencies to

the plaintiff’s ex-husband. One set of allegations involves a dead person;

another involves someone identified only as “Louie.”

      The attachment says that President Clinton was the mastermind behind

the criminal conspiracy. Dkt. No. 1-1 at 62-65. He authorized the Navy Blue

Angels against the plaintiff; instructed President Carter to kick the plaintiff out

of Denton, Texas; used police blocks and military personnel on both sides of

the road to block the plaintiff; forced her into homelessness; used military

psychological torture on the plaintiff; threatened to close Tecumseh Products;

authorized action taken against the plaintiff’s son and went after the plaintiff’s

daughter; used water resources to control the Bush family in Texas; divided

people with racial tensions; created an unsafe environments for professions;

extorted research and may have authorized Princess Diana’s death. Id. at 64.

                                         6
The plaintiff also accuses President Clinton of eliminating political opponents.

Id. at 65.

      The plaintiff names several religious organizations and leaders. The St.

Agnes Sisters provided the plaintiff with an excellent education. Dkt. No. 1-1 at

1. At some point, however, the Sisters told the plaintiff that she was President

J.F. Kennedy (and Kennedy was shot). Id. The plaintiff named Father Caroll

Straub as a defendant after allegedly crying during mass because he was being

blackmailed by the Clinton Administration. Id. at 14, 15. The plaintiff named

the Immaculate Conception Catholic Church in Sheboygan because they sent

police to the plaintiff’s house for communion. Id.

      The plaintiff named businesses and nonprofit organizations, beginning

with the Encyclopedia Britannica. Id. at 3. In 1988, a man selling Britannica

Encyclopedias came to the door in St. Cloud, Wisconsin. Id. This man later

served in the Clinton and Obama administrations. Id. The plaintiff applied for

a job at J.C. Penney, where she came in contact with Beals in 1997 and

Shaunta who identified numbers that referred to the USS Cole before it was

attacked. Id.at 23. Someone at J.C. Penny told the plaintiff to watch television

on break; she later learned from providers at the Milwaukee County Mental

Health Complex (also a defendant) that she had received messages through the

television. Id. at 24, 26.

      The plaintiff alleges that she was abused at the Guest House, a shelter

on 13th Street in Milwaukee, by women who would get close to her face and

scream and use body posturing to signify a physical attack. Id. at 27. After the

                                        7
plaintiff was kicked out of the Guest House, she went to General Mitchell

International Airport where she watched women from the Guest House board

planes and fly off. Id. at 28. The plaintiff got stuck in the door frame and was

forced to leave the airport early. Id.

      The NAACP Milwaukee branch allegedly sent the plaintiff to the

Marquette Law Library after the plaintiff contacted the office to report the

abuse of black men. Id. at 32. Meanwhile, the Salvation Army wanted the

plaintiff to move into public housing, but the plaintiff knew the Salvation Army

was being used to further the careers of the democrats. Id. at 36, 45. The

plaintiff went to the Milwaukee Public Library where they refused to help after

she reported that her notes were being sent to another computer. Id. at 37.

      The plaintiff sued the Sheboygan Police Department, the Milwaukee

Police Department, and the General Mitchell Police Department. In 2015, the

plaintiff wanted the Sheboygan Police Department to arrest John Ross because

he allegedly put child pornography on the plaintiff’s computer. Id. at 4. The

police didn’t arrest him. Id. The Milwaukee Police Department refused to help

the plaintiff and allegedly told the plaintiff to arrest herself. Id. at 31. The

General Mitchell International Airport Police allegedly confiscated her bags but

released her without providing any help. Id. at 29.

      The individuals named by the plaintiff seem to have little or no

connection to each other, ranging from government officials to family members.

She alleges that Jane Lorge worked as an IRS agent under Clinton. Lorge

allegedly gave the plaintiff communion at the Immaculate Conception Church

                                          8
and the plaintiff could not walk afterwards—the plaintiff saw a white light and

died. Id. at 6. Lorge allegedly obtained a copy of the plaintiff’s prototype of

Facebook and the International Space Station. Id. at 7. Jacque Sexton, who

lives in Norman, Oklahoma, and Mike Kohout also used the plaintiff’s

computer to access the Facebook prototype. Id. at 17, 19. Shaun Enders, who

lived with the plaintiff in Appleton, Wisconsin for a few weeks in 1995-1996,

used the plaintiff’s computer with the Facebook prototype (which didn’t work

after he was done). Id. at 18.

       Rellis Beals allegedly raped and threatened to kill the plaintiff in 1997

when he stole her written work and put it on public radio. Id. at 9. In 2018,

Beals appeared in a pawn shop in Madison, Wisconsin dressed as a police

officer. Id. Beals may have ordered a medical hit by Dr. Stephen Kunkel, a

neurosurgeon in Sheboygan. Id. Dr. Kunkel allegedly cried as he gave the

plaintiff a spinal tap in his office surrounded by young girls. Id. at 11. The

plaintiff had to tell him to get a glass of orange juice to regain his composure

but he injected something in her spine. Id.

      Defendant “Louie” provided the plaintiff with wrong information at UW

Sheboygan and allegedly threatened to take her to Immaculate Conception

Church (the plaintiff did not agree with Father Straub’s methods of racial

integration). Id. at 13. Defendant Robert Tilley, who was Kennedy’s cousin,

allegedly invited the plaintiff to stay with him but left when her weight changed

from 113 to 165 in an hour. Id. at 33. Tilley accompanied the plaintiff to the

federal courthouse for a filing in 2001. Id. at 34. Defendant Royal Starr Sperry

                                         9
allegedly picked the plaintiff up at her apartment for nine years while she

helped him with housekeeping. Id. at 50. The plaintiff speculates that the

$100,000 that went missing after his death may have been protection money.

Id.

      The plaintiff contacted government officials for help, including Russ

Feingold, Herbert Kohl and James Sensenbrenner, Jr. Id. at 40-42. The

plaintiff links other officials, such as Les Aspin, Jr., to the “killing spree for

extorted research” because he attended MIT and Yale. Id. at 57. Janet Reno

allegedly covered up all illegal, synchronized and organized crime in

Milwaukee. Id. at 58. John Ashcroft allegedly failed to “review past attacks on

U.S. soil meticulously” and failed to review illegal activity in Milwaukee. Id. at

59. The NSA Director in 1993 allegedly placed a van with surveillance

equipment in the plaintiff’s neighborhood. Id. at 60. President Clinton’s

Director of Intelligence allegedly isolated the plaintiff, took her children away

and participated in the plaintiff’s homelessness for extorted research. Id. at 61.

      The plaintiff sued her ex-husband (Neil Dreifuerst) at the time of the

organized crime sprees, alleging that he gave Lorge access to her computer and

said that she was mentally ill. Id. at 16. She also named Mary and Dan

Dreifuerst in an “amendment,” along with Dawn Shumann-Keithly, Diane

Czerniak, Berta Cruz and Roger Duncan. Dkt. No. 3 at 1-9. All of these

individuals allegedly participated in efforts to obtain the plaintiff’s “extorted

material.” Id.




                                          10
      The plaintiff named a number of academic institutions, including UW

Oshkosh, UW Madison, Marquette University, Milwaukee Area Technical

College, MIT, Boston University, and Harvard. The allegations against UW

Oshkosh date back to 1995-96 when she was allegedly abused by a political

science professor and another individual who wouldn’t help her with a “TI 81

calculator hookup.” Dkt. No. 1 at 20. UW Madison allegedly sent a letter asking

the plaintiff to attend but then deleted the plaintiff from everything associated

with the university. Id. at 22. While at the Marquette University library, people

allegedly tried to steal the plaintiff’s notes and would stalk her. Id. at 38. The

plaintiff tried to use the computer at MATC but two agents allegedly unplugged

the computer and she saw Tim McVeigh standing a short distance away. Id. at

39. MIT, Boston University and Harvard allegedly received and benefited from

the plaintiff’s “extorted research.” Id. at 52-54.

      The plaintiff tried contacting the Peterson Air Force Base in Colorado

Springs in 1995 and 2017 and sent them “extorted research” and information

from Clayton, Oklahoma. Id. at 8. The Air National Guard 128 Air Refueling

Wing allegedly used psychological torture on the plaintiff. Id. at 30.

      Agencies like the Federal Bureau of Investigation allegedly provided no

help when she contacted them. Id. at 25, 46. The Department of Health and

Human Services should have realized that she was not mentally ill; the plaintiff

believes they didn’t care. Id. at 43. Dr. Knoedler at the Department of Health

and Human Services allegedly wasn’t interested in helping her even after she

contacted him with concerns about another patient who need a drug change.

                                         11
Id. at 44. The plaintiff lived in housing provided by the Sheboygan Housing

Authority in 1999, and 2004-205, but residents were allegedly victimized by

outsiders. Id. at 47. Sheboygan Housing Authority Executive Director, Joe

Rupnik, allegedly “blew up” at the plaintiff after she expressed concerns about

another resident and ignored the high rates of suicide. Id. at 48. Sheboygan

Housing Authority Service Coordinator, Char Neitzel-Goostree, allegedly

refused to listen to concerns and wasn’t interested in suicide awareness

classes. Id. at 49.

      B.     Analysis

      There are several reasons that the court must dismiss this complaint.

First, the plaintiff has sued some fifty-two unrelated individuals on unrelated

claims. Federal Rule of Civil Procedure 18(a) allows a plaintiff to put in a single

complaint all the claims that she has against a party. If a person has ten

claims against defendant Smith, she can put all ten of those claims in a single

complaint against defendant Smith. She cannot include other defendants in

that complaint, however, unless she has a claim against all the defendants

“with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences” and there is a question of law or fact common to

all the defendants. Fed. R. Civ. P. 20(a). Even liberally construing the

complaint, the only question of fact common to all the defendants is the

plaintiff’s belief that they are democrats or that they are affiliated with

President Clinton—and a few defendants do not even fit into those categories.




                                         12
       Second, the plaintiff has not provided the “who, what, when, where and

why” information on every claim against every defendant. She often fails to

provide dates for the events she alleges, or provides only the span of years

during which the alleged events occurred. Often she fails to explain how the

actions of a particular defendant harmed her. Sometimes she doesn’t identify

who harmed her.

      Third, many of the actions the plaintiff alleges do not constitute

violations of federal law or the federal Constitution. She alleges that one

defendant gave her something that made her weight balloon from 113 pounds

to 165-170 pounds in an hour, and that this scared her. Dkt. No. 1-1 at 33.

She says that while she was using a computer at Milwaukee Area Technical

College, two agents walked up, and she saw Timothy McVeigh (one of the

Oklahoma City bombers) standing there, unattended; she interpreted this as a

threat, organized by President Clinton and “his goons.” Id. at 39. She suggested

to a service coordinator at the Sheboygan Housing Authority that suicide

awareness classes be provided. Id. at 49. She alleges that the Massachusetts

Institute of Technology received extorted research from her and prospered from

it while she suffered. Id. at 52. Many of her allegations involve claims that she

told people or organizations various things, but that they did not help her.

None of these claims allege violations of the Constitution or laws of the United

States.

      Fourth, many of the plaintiff’s claims are incredible. Allegations of an

organized crime syndicate run by President Clinton—that he caused the attack

                                        13
on the Pentagon by claiming he did not inhale, had her neighborhood

surveilled, caused gas leaks, threatened the Milwaukee Archdiocese—are

fantastical. The plaintiff claims that she tried to protect Jimmy Hoffa’s son from

a 1963-64 killing spree involving “[John F.] Kennedy, [Dr. Martin Luther] King,

[Robert] Kennedy, Hoffa.” Dkt. No. 1-1 at 68. She alleges that she saw

Oklahoma City bomber Timothy McVeigh at MATC; while she does not provide

a date for this alleged event, McVeigh has been dead since 2001. She alleges

that a priest told her to go watch the Milwaukee Bucks practice at the practice

center in St. Francis Wisconsin; she says she did that, and contacted Senator

Herb Kohl for help, but she never got feedback. Id. at 41. She alleges that she

provided the FBI with “threats of bombing to Kohler; Oklahoma City Bombing;

Tecumseh Products removal from Wisconsin; killing of Princess Dianna; USS

Cole attack; New York City Twin Towers attack; Pentagon attack, etc.,” but that

all of it was covered up by Clinton and President Obama. Id. at 46. The court

conceded in the plaintiff’s other case that the plaintiff appears to be struggling,

and that she may be ill, but it concluded that this did not require the court to

accept “fantastic or delusional factual allegations.” Holland v. City of Gary, 503

Fed. App’x 476, 477 (7th Cir. 2013) (citing Neitzke, 490 U.S. 319 at 330

(1989)).

         Finally, the complaint and its attachment do not constitute the “short

and plain statement” required by Federal Rule of Civil Procedure 8(a)(2). A

seventy-two-page complaint against fifty-two defendants is neither short nor

plain.

                                         14
III.   Plaintiff’s Petitions and Proposed Amendments

       The day after she filed the complaint, March 20, 2018, the plaintiff filed a

proposed amendment that added six defendants. Dkt. No. 3. Civil Local Rule

15(a) requires that a pleading reproduce the entire pleading as amended; it

may not incorporate any prior pleading by reference. Civ. L.R. 15(a) (E.D. Wis.).

       The plaintiff filed additional proposed amendments on April 9, 11, 12,

13, 16 and 25 and May 4, 2018. Dkt. Nos. 9, 10, 12, 13, 14, 23 and 25. Most of

the proposed amendments asked to make the same amendments in both this

case and Case No. 18-cv-428. None of the amendments consisted of a complete

amended complaint; each one discussed the defendants it proposed to add, or

the new relief it sought to request.

       The plaintiff had the right to amend her complaint once as a matter of

course. Fed. R. Civ. P. 15(a)(1). That one amendment was the one she filed on

March 20, 2018. Dkt. No. 3. It did not comply with the federal or the local

rules, because it did not reproduce the entire pleading. The plaintiff did not ask

the court’s permission to file the seven subsequent proposed amendments, as

required by Rule 15(a)(1)(B). Even if the plaintiff had asked the court’s

permission, the court would not have allowed her to amend, because the

amendments suffer from the same defects as the original complaint.

IV.    Plaintiff’s Petitions and Requests

       On April 6, 2019, the plaintiff filed a “request” to stop all bus drivers

from interfering with her travel. Dkt. No. 6. She filed an identical request in

Case No. 18-cv-428. The MTCS bus drivers were allegedly rerouting buses and

                                         15
giving wrong information, which the plaintiff believes was a planned event to

discourage her from filing cases. Dkt. No. 6. The plaintiff simultaneously asked

the court to enjoin the people who say they are security and to require Senator

Johnson’s office to produce all information regarding those targeted via

racketeering to obtain research. Id.

      Three days later, the plaintiff filed a petition for equal protection under

the Fourteenth Amendment, citing “medical hits” at the St. John’s Cathedral

Shelter and the use of biomedical technology against her. Dkt. No. 7.

      On April 11, 2018, the plaintiff asked the court to stop parties involved

from taking her phone off-line. Dkt. No. 11. She also asked the court to provide

the names of individuals staying at the homeless shelters because she want to

know their connection to her. Id.

      One week later the plaintiff filed a letter addressed to Senator Johnson,

asking that his office turn over all of her correspondence for purposes of Case

Nos. 18-cv-428 and 18-cv-434. Dkt. No. 17. She also filed a petition addressed

to Judge Adelman, asking to have Robert Mueller “reclused” in her cases

because he covered up original threats, attacks and killings. Dkt. No. 19.

      The plaintiff’s most recent request, received on May 4, 2018, asks the

court to stay the case until she has an attorney because the “wrong drugs were

administered, the wrong diagnosis, as a racketeering method to absolve the

vested defendants. Dkt. No. 25. She attached a patient complaint form created

by the Mental Health Center of the Community Memorial Hospital in

Menomonee Falls, Wisconsin, in which she complains of receiving the wrong

                                        16
medication. Id. at 2. She also attached a page of educational information about

schizophrenia. Id. at 3. The court has not heard from the plaintiff since that

date.

        The court has no factual or legal basis to consider or grant the plaintiff’s

requests. The plaintiff has not sued the Milwaukee County Transit System or

Senator Johnson. The court cannot enjoin a non-party. See Fed. R. Civ. P. 65.

Even if the plaintiff had raised valid claims against the defendants she sued, it

is too soon for the court to order parties to exchange, or turn over, documents.

There is no reason for the court to stay these proceedings, because the plaintiff

has not stated valid claims.

V.      Plaintiff’s Motion to Appoint Counsel and for Extension of Time

        Finally, the plaintiff filed in both cases a motion asking the court to

appoint a lawyer to represent her, and to extend the time for filing her

magistrate consent form (which she since has filed). Dkt. No. 4. The plaintiff

explains that she is trying to “show extorted research via racketeering methods

used by the defendants.” Id. at 1. She attached a list of her research (including

fish behavior, volcanoes, lightening, wasps, bees and ants) and says that she is

homeless because of Clinton and Obama. Id. at 2.

        On April 9, 2018, the plaintiff filed a letter addressed to Attorney Katie

Jelenchik, asking Jelenchik to represent her. Dkt. No. 8. The plaintiff does not

say whether she sent this letter to Attorney Jelenchik or received a response.

Id.




                                          17
      In a civil case, the court may recruit a lawyer for someone who cannot

afford one. Navejar v. Iyola, 718 F.3d 692, 696 (7th Cir. 2013); 28 U.S.C.

§1915(e)(1); Ray v. Wexford Health Sources, Inc., 706 F.3d 864, 866-67 (7th

Cir. 2013). First, however, the person must make reasonable efforts to hire

private counsel on her own. Pruitt v. Mote, 503 F.3d 647, 653 (7th Cir. 2007).

In this district, a person can satisfy this requirement by demonstrating that

she has contacted three or more lawyers who declined to represent her. She

can demonstrate that she contacted the lawyers by providing the court with (1)

the attorneys’ names, (2) their addresses, (3) the date and way the plaintiff

attempted to contact them, and (4) the attorneys’ responses. Once the plaintiff

demonstrates that she has made reasonable attempts to hire counsel on her

own, the court must decide “whether the difficulty of the case—factually and

legally—exceeds the particular plaintiff’s capacity as a layperson to coherently

present it.” Navejar, 718 F.3d at 696 (citing Pruitt, 503 F.3d at 655). To decide

that, the court looks not only at the party’s ability to try her case, but also at

her ability to perform other “tasks that normally attend litigation,” such as

“evidence gathering” and “preparing and responding to motions.” Id.

       “[D]eciding whether to recruit counsel ‘is a difficult decision: Almost

everyone would benefit from having a lawyer, but there are too many indigent

litigants and too few lawyers willing and able to volunteer for these cases.’”

Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir. 2014) (quoting Olson v.

Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).




                                         18
      The plaintiff has not demonstrated that she tried to find counsel on her

own, but that is not the main reason the court will deny the plaintiff’s motion.

The court has found that the complaint states fantastic, unbelievable claims,

that it violates the Federal Rules of Civil Procedure and that it does not allege

violations of the federal Constitution or laws. There are no valid claims here

with which a lawyer could help the plaintiff. The court must dismiss the case.

VI.    Conclusion

      This court GRANTS the plaintiff’s request to proceed without prepaying

the filing fee. Dkt. No. 2.

      The court DENIES the plaintiff’s motion to appoint counsel. Dkt. No. 4.

      The court DENIES as moot the plaintiff’s motion for extension of time to

file the magistrate consent form. Dkt. No. 4.

      The court DENIES the plaintiff’s petitions and requests. Dkt. Nos. 6, 7,

11, 17, 24. The court DENIES the plaintiff’s requests to amend the complaint.

Dkt. Nos. 9, 10, 12-14, 23, 25.

      The court ORDERS that this case is DISMISSED AS FRIVOLOUS.

      Dated in Milwaukee, Wisconsin this 14th day of March, 2019.

                                      BY THE COURT:


                                      __________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        19
